Citation Nr: 0321815	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neck and low back 
conditions.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
condition.

3.  Entitlement to service connection for a bilateral hip 
condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2002).  

In this case, the veteran has not been provided with notice 
of the provisions of the VCAA with regard to what information 
and evidence is necessary to substantiate his claim, as well 
as which evidence VA would seek to provide and which evidence 
the claimant was to provide, pursuant to the notice 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In light of this procedural defect, we 
conclude that this case must be remanded to the RO prior to 
rendering an appellate decision so that it can provide the 
veteran with notice of the provisions of the VCAA and, if 
necessary, develop the claim in a manner that complies with 
the VCAA and its implementing laws and regulations.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The Board cannot 
correct this deficiency at this time.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, the case is hereby remanded to the RO for the 
following action:

The RO should consider the veteran's 
claims under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  In doing so, the RO should 
ensure that the notification and 
assistance requirements of the VCAA are 
satisfied.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished with a 
supplemental statement of the case, if in order, and be 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




